Citation Nr: 9935192	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-17 228	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a kidney disorder, 
including cystitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1979 to July 1982.  She appealed to the Board of Veterans' 
Appeals (Board) from a July 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

As the RO previously denied the claims of service connection 
for back and left knee disorders in November 1990, and the 
veteran did not timely appeal, despite being appropriately 
notified of her procedural and appellate rights, 
that decision is final and binding on her based on the 
evidence then of record, and she must submit "new and 
material" evidence to reopen these claims.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.200, 
20.302, 20.1103 (1999).  Although the RO denied her petition 
to reopen these claims in November 1992, and characterized 
these issues accordingly, the RO did not do so when denying 
these claims in the July 1994 decision that was appealed to 
the Board.  Instead, the RO merely mentioned the prior 
denials and proceeded essentially to adjudicate these claims 
on the full merits.  Therefore, for the reasons discussed in 
the REMAND portion of this decision, these claims must be 
returned to the RO for further development.  Conversely, 
there is no issue of "finality" concerning the remaining 
claims of service connection for the right knee and kidney 
disorders, so these claims will be adjudicated on the merits 
and not REMANDED to the RO.




FINDINGS OF FACT

1.  There is no medical evidence of record etiologically 
linking the veteran's current right knee and kidney pathology 
to that noted while she was on active duty in the military.

2.  The claims of service connection for right knee and 
kidney disorders are not currently plausible.


CONCLUSIONS OF LAW

1.  The claim of service connection for a right knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for a kidney disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that she began to experience problems 
with her right knee and kidney while on active duty, and that 
she has continued to experience the same symptoms during the 
years since her discharge.

Service connection may be granted for disability caused by an 
injury or a disease that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Degenerative joint disease 
(arthritis) will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

A preliminary determination, however, that must be made in a 
case involving claims for service connection is whether the 
claims are "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded resides with the 
veteran; if it is determined that she has not satisfied her 
initial burden of submitting evidence sufficient to show 
that her claims are well grounded, then her appeal must be 
denied, and VA does not have a "duty to assist" her in 
developing the evidence pertinent to her claims.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy v. 
Derwinski, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by the presumption that certain diseases 
manifesting themselves within the prescribed period are 
related to service.  Traut v. Brown, 6 Vet. App. 495 (1994); 
Goodsell v. Brown, 5 Vet. App. 36 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or within 
the presumptive period after service, and that she still has 
such condition.  See also 38 C.F.R. § 3.303(d).  If the 
chronicity provision is not applicable, a claim still may be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, or within the 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran's service medical records (SMRs) 
confirm that she received treatment on various occasions 
while on active duty in the military, from June to December 
1981, for complaints of pain in her right knee.  
The initial diagnosis was a "strain," but her doctors 
ultimately diagnosed chondromalacia of the patella.  She also 
received treatment during service, in December 1981 and March 
1982, for complaints of tenderness in her flank area and 
frequent urination and urgency (dysuria).  After conducting a 
urinalysis, her doctors diagnosed a possible urinary tract 
infection (UTI).  She did not have any further complaints 
during service pertaining to her kidney or right knee, 
including during her separation examination in May 1982.  
There also was no objective clinical evidence of a right knee 
or kidney disorder of any sort during that evaluation or 
medical evidence of arthritis affecting the right knee within 
the one-year presumptive period after her discharge from the 
military in July 1982.

In December 1983, approximately 17 months after her discharge 
from the military, the veteran consulted a doctor for 
complaints of a possible kidney infection.  She said that she 
had been experiencing urinary frequency and a burning white 
discharge from her vagina.  In March 1984, her doctor 
diagnosed cystitis/pyelitis.  She received further treatment 
for these symptoms in September 1984, but not again until 
April 1991, when she again consulted a doctor for treatment 
of increasing urinary frequency, of "undet[ermined] 
etiology," which she said she had been experiencing for 
about two months.  Her treating physician recommended that 
she undergo a gynecological evaluation to rule out a bladder 
prolapse.  In March 1992, she underwent a gynecological 
evaluation, during which time she reported that she had been 
experiencing chronic kidney problems for about 10 years.  At 
the conclusion of the evaluation, the diagnoses were possible 
urinary tract infection (UTI) and possible vaginal infection 
(vaginitis).  More recent records show additional treatment 
for bladder instability (e.g., urinary frequency and 
irritative voiding symptoms) in October and November 1995.  
Her doctors indicated that her symptoms are possibly due to 
interstitial cystitis.

As to her right knee, the veteran had no complaints 
concerning the condition or status of it during a VA 
compensation examination in August 1990, nearly eight years 
after her discharge from the military.  Her complaints were 
limited to her left knee.  Also, the examining physician 
indicated in the report of that evaluation that the 
right knee was "not remarkable."  The first medical 
evidence of a right knee disorder of any sort, post service, 
are clinical records concerning treatment the veteran 
received during 1992 for complaints of pain.  The diagnosis 
was probable degenerative joint disease (DJD).  More recent 
medical records show additional treatment for pain in this 
knee in February and March 1994.

Although the veteran clearly received relevant treatment for 
her right knee, kidney and bladder during service, and has 
submitted medical evidence indicating that she has 
experienced relevant symptoms (and received relevant 
diagnoses) on various occasions during the years since her 
discharge, there still is absolutely no medical evidence of 
record suggesting that her current right knee and/or kidney 
and bladder pathology is etiologically related to the 
pathology noted while she was on active duty in the military.  
Therefore, as there is no competent medical nexus evidence of 
record, the claims are not well grounded and must be denied.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the veteran, her brother, and her representative are all 
lay persons, they do not have the medical expertise or 
training, to give a competent opinion on the determinative 
issue of causation-to link any of the post-service 
symptomatology to that noted during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that a well-grounded claim for service connection 
must be supported by "medical" evidence-not just 
allegations-and there is no such evidence in this case.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Also, although some of the records contain a self-reported 
history-recounted by the veteran herself-of relevant 
symptoms involving her right knee, kidney and bladder dating 
back to when she was on active duty in the military, that is 
not, in and of itself, sufficient to well ground her claims.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement for well groundedness).

As the veteran has not satisfied her initial burden of 
submitting evidence sufficient to show that her claims of 
service connection for right knee and kidney disorders are 
well grounded, VA is under no "duty to assist" her in 
developing the evidence pertinent to these claims.  See 
Morton v. West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 
1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make these claims well grounded.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board also recognizes that these claims are being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied these claims essentially on the 
merits, whereas the Board has concluded that they are not 
well grounded.  It has been held, however, that when an RO 
does not specifically address the question of whether a claim 
is well grounded-but rather, as here, proceeds to adjudicate 
it on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  It also deserves 
mentioning that, in the April 1995 Statement of the Case 
(SOC), the RO apprised the veteran of the need to submit 
evidence showing that her claims are well grounded and that 
the conditions at issue were either incurred in or aggravated 
by her service in the military.  Therefore, the Board 
considers its actions as sufficient to inform her of the 
evidence necessary to well ground her claims and warrant 
further consideration on the merits.  See 38 U.S.C.A. 
§ 5103(a) (West 1999); Franzen v. Brown, 9 Vet. App. 235, 238 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

As evidence of well-grounded claims has not been submitted, 
service connection for a right knee disorder and a kidney 
disorder (including cystitis) is denied.


REMAND

Unlike the claims of service connection for the right knee 
and kidney disorders, the claims of service connection for 
the back and left knee disorders previously were denied by 
the RO-in November 1990.  The veteran did not timely appeal 
that decision, despite being appropriately notified in 
December 1990 of her procedural and appellate rights.  Thus, 
that decision is final and binding on her based on the 
evidence then of record, and she must submit "new and 
material" evidence to reopen the claims concerning her back 
and left knee.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.200, 20.302, 20.1103 (1999).

Although the RO since has denied her petition to reopen these 
claims, in November 1992, and characterized these issues 
accordingly, the RO did not do so when denying these claims 
most recently, in the July 1994 decision that is the subject 
of the current appeal.  Instead, the RO merely mentioned the 
prior denials and proceeded to essentially adjudicate these 
claims on the full merits.  Furthermore, the RO did not 
provide the veteran with a listing or discussion of the 
pertinent laws, regulations and legal precedent governing the 
reopening of finally disallowed claims in either the April 
1995 SOC or in the June 1999 Supplemental Statement of the 
Case (SSOC).  This is particularly important in this appeal 
because, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit indicated there is no legal requirement 
that the evidence submitted or obtained in an effort to 
reopen the claims, when viewed in the context of all of the 
evidence of record, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Records show the RO thus far has included this 
as a requirement for reopening these claims, which is 
understandable since this was previously the practice of the 
agency in accordance with the pertinent case law.  To avoid 
prejudicing the veteran in her current appeal, the RO must 
provide her an appropriate SOC/SSOC containing a discussion 
of the correct legal standard discussed in Hodge for 
reopening finally disallowed claims.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Accordingly, the claims concerning the back and left knee 
disorders are REMANDED to the RO for the following 
development and consideration:

1.  After completion of any indicated 
development, the RO should determine 
whether new and material evidence has 
been submitted to reopen the claims for 
service connection for back and left knee 
disorders in light of the correct legal 
standard discussed in the Hodge decision.  
If so, the RO must conduct any additional 
indicated development and readjudicate 
the claims on a de novo basis.  
Regardless of whether the RO reopens the 
claim, it must provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

2.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, to 
include the Hodge standard on new and 
material evidence if still appropriate.  
, which should include all pertinent laws 
and regulations, and be afforded a 
reasonable opportunity to reply thereto.

The purpose of this REMAND is to accomplish additional 
development and afford due process; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals







